UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7606


CLARENCE AUSTIN HARRISON,

                Petitioner - Appellant,

          v.

TIM RILEY,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Bruce H. Hendricks, District Judge.
(2:14-cv-03801-BHH)


Submitted:   March 17, 2016                 Decided:   April 8, 2016


Before THACKER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Clarence Austin Harrison, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, William Edgar Salter, III,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clarence Austin Harrison appeals the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                   The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.   §   636(b)(1)(B)     (2012).    The    magistrate     judge

recommended   that     Harrison’s   §   2254   petition   be   denied.    The

magistrate judge advised Harrison that failure to file timely,

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

      On September 11, 2015, the district court determined that no

objections had been filed and, after reviewing the matter, adopted

the magistrate judge’s recommendation and denied Harrison’s § 2254

petition.     The record discloses, however, that Harrison timely

filed objections to the magistrate judge’s report. *

      Accordingly, we grant leave to proceed in forma pauperis,

vacate the district court’s order, and remand for consideration of

Harrison’s timely objections.           We dispense with oral argument

because the facts and legal contentions are adequately presented




      *The due date for filing objections to the magistrate judge’s
report and recommendation was September 7, 2015, a federal holiday.
Harrison’s objections were postmarked at the prison facility on
September 8, 2015, and therefore deemed timely filed.           See
Houston v. Lack, 487 U.S. 266 (1988) (deeming document filed when
given to prison officials for mailing); Fed. R. Civ. P. 6(a)
(excluding intermediate Saturdays, Sundays, and legal holidays
from computation of time).

                                        2
in the materials before this court and argument would not aid the

decisional process.

                                             VACATED AND REMANDED




                                3